           Case 3:18-cv-07004-JD Document 59 Filed 05/28/20 Page 1 of 2

                 T HE M ARLBOROUGH L AW F IRM , P.C.
                 445 Broad Hollow Road, Suite 400            (212) 991-8960
                 Melville, New York 11747                    (212) 991-8952 fax
                                                             chris@marlboroughlawfirm.com

                                           May 28, 2020

VIA ECF
Hon. James Donato
United States District Judge
U.S. District Court, Northern District of California, Courtroom 11
450 Golden Gate Avenue
San Francisco, CA 94102

Re:    Gevorkyan v. Bitmain, Inc., et al. (N.D. Cal. Case No. 3:18-cv-07004-JD)
This office represents Plaintiff Gor Gevorkyan in the above referenced matter. I write seeking a
further extension of the discovery and supplemental briefing deadlines relating to Defendant
Bitmain Hong Kong’s (“Defendant” or “Bitmain Hong Kong’s”) motion to dismiss.1
Plaintiff has good cause for seeking the extension. First, there is a pending discovery dispute
concerning Bitmain Hong Kong and its affiliated company, Bitmain, Inc.’s (collectively
“Bitmain”) discovery obligations, which has prevented Plaintiff from obtaining the required
discovery. Prior to the evening of May 26, 2020, Bitmain had produced a combined total of only
nineteen pages of documents in response to Plaintiff’s numerus discovery demands. 2 Second,
Defendant has refused to make Bitmain HK executive Luyao Liu available for a videotaped
deposition due to the inconvenience of the Coronavirus lockdown restrictions in Mainland
China. Defendant has refused to even discuss his availability after June 1, claiming that any
subsequent date is past the discovery deadline. Third, despite the characterization by Defendant
in its response to the discovery dispute (ECF No. 58), Plaintiff has diligently sought to obtain the
relevant discovery as documented in Plaintiff’s submissions in connection with the discovery
disputes and has been stymied by Defendant.
Bitmain’s Deficient Discovery Responses
The deadlines should be extended because there is an outstanding discovery dispute relating to
Bitmain’s discovery obligations. Plaintiff submitted a letter to the Court concerning this dispute
on May 14, 2020 (ECF No. 56) and Bitmain filed its response on May 26, 2020 (ECF No. 58).
Bitmain’s failure to satisfy its discovery obligations (despite a prior determination by the Court
concerning essentially the same issue) puts Plaintiff at an unfair disadvantage because, as set
forth in Plaintiff’s discovery dispute letter, Bitmain has withheld numerous responsive
documents, despite multiple and protracted meet and confer sessions. Bitmain’s efforts to
stonewall the discovery process and run out the clock should not be rewarded.


1
 The Court previously granted a 45-day extension of the discovery deadline. (ECF No. 53)
2
 Bitmain produced some additional documents minutes before filing its response to Plaintiff’s
discovery dispute letter on the evening of May 26, 2020. See ECF No. 58. These documents are
insufficient, as Bitmain still refuses to produce the documents discussed in Plaintiff’s
submission. (ECF No. 56).
           Case 3:18-cv-07004-JD Document 59 Filed 05/28/20 Page 2 of 2
Page 2

The Deposition of Luyao Liu
Defendant has refused to make Luyao Liu, an executive of several of the Bitmain entities
including Defendant Bitmain Hong Kong, Bitmain’s holding company and Beijing Bitmain
Technologies, Ltd. (“Bitmain Beijing”) available for a deposition. Mr. Liu submitted several
declarations in support of Bitmain HK’s motion to dismiss for lack of personal jurisdiction (See
ECF Nos. 33-1 and 38-1) concerning the California contacts of Defendant and its related entities.
Plaintiff’s counsel issued a notice of deposition for the examination of Mr. Liu on January 6,
2020. Plaintiff had initially sought an in-person deposition of Mr. Liu. However, as it became
clear that the travel restrictions into the United States relating to the coronavirus lockdowns
would not be lifted prior to the discovery deadline, Plaintiff agreed to depose Mr. Liu by
videotape.
Chinese law prohibits a witness in a foreign litigation from testifying in a deposition in Mainland
China, even where the deposing party is outside Mainland China. However, videotaped
depositions are permitted in Hong Kong and South Korea. Plaintiff offered to have Mr. Liu
testify by videotaped deposition from Hong Kong, South Korea or another location outside of
Mainland China. While travel is permitted between Mainland China and Hong Kong or South
Korea, Defendant responded that it would be an undue hardship for Mr. Liu to appear for a
deposition outside of Mainland China because he would be subject to a two-week Coronavirus-
related quarantine upon arriving back in Mainland China. A deposition via written
interrogatories is not a sufficient substitute because Plaintiff requires the back and forth afforded
by a deposition in order to, among other things, investigate the relationships between the various
Bitmain entities, and identify why the responsive documents have been withheld and where the
documents are located. Further, a deposition by written questions would deprive Plaintiff of the
chance to deliver questions that elicit spontaneous and truthful answers, which the deposition
process is designed to provide. The delay will not be indefinite. As travel restrictions abate,
Defendant should be able to make Mr. Liu available in Hong Kong.
Based on these foregoing, Plaintiff requests that the jurisdictional discovery cutoff be postponed,
pending a ruling on the current discovery dispute, confirmation of when the additional requested
documents will be produced, and the availability of Bitmain’s deponent for a video deposition.
Plaintiff thanks the Court for its consideration of this matter.




C HRISTOPHER M ARLBOROUGH
